DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (“IDS”) filed on 06/04/2021 was reviewed and the listed references were noted.

Drawings
The 10 page drawings have been considered and placed on record in the file. 

Status of Claims
Claims 1-24 are pending.  
Allowable Subject Matter
Claims 1-24 are allowed.  The following is Examiner’s stated reasons for the allowable subject matter: consider independent Claim 1, Yu et al. (US 2013/0202079) discloses a system and a method for controlling radiation dose for radiological application by acquiring “full dose” CT data, applying noise insertion tool, creating noise distribution, storing noise map, applying non-local means filtering, transforming image slices, inserting noise based on statistics, and reconstructing image at simulated dose/noise map (Yu, Figs. 2 and 3 and Abstract).  In an analogous field of endeavor, Yu et al. (“Development and Validation of a Practical Lower-Dose-Simulation Tool for Optimizing Computed Tomography Scan Protocols” (Yu2_ – IDS) conducts a study to develop and validate a novel noise insertion method that can accurately simulate lower-dose images from existing standard-dose computed tomography (CT) data (Yu2, Page 477, Objective).  However, none of the cited prior art references, alone or in combination, provides a motivation to teach the ordered combination of “generating one or more measures of diagnostic performance of the CT system by inputting input image data comprising the CT images, lesion- present images, and lower-dose CT images to a deep learning-based model observer, generating output as the one or more measures of diagnostic performance; and generating a report of diagnostic performance of the CT system based on the one or more measures of diagnostic performance of the CT system.”  Dependent Claims 2-16 are depending from Claim 1, and therefore, include the above-referenced allowable subject matter.  Consider independent Claim 17, none of the cited prior art references, alone or in combination, provides a motivation to teach “wherein the lower-dose images are generated with the computer system by inputting  allowed.
Conclusion
The prior arts made of record and not relied upon is considered pertinent to Applicant’s disclosure: Kenji Suzuki (US 10,610,182) and Liang et al. (US 2020/0126271).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/SIAMAK HARANDI/Primary Examiner, Art Unit 2662